            Case 1:18-cv-02406-APM Document 2 Filed 10/21/18 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



CHRISTINA CARRIERA,


Plaintiff
      against                             Case No.:

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES                      MOTION FOR SUMMARY JUDGMENT



Defendant.
           Case 1:18-cv-02406-APM Document 2 Filed 10/21/18 Page 2 of 3




                            MOTION FOR SUMMARY JUDGMENT
       The plaintiff moves the Court for summary judgment under Rule 56(a) of the Federal

Rules of Civil Procedure on her complaint because there is no genuine dispute as to any material

fact and the plaintiff is entitled to judgment as a matter of law.

       Plaintiff relies upon the statement of points and authorities submitted with this motion as

well as the exhibits submitted with her Complaint.




 Respectfully submitted, this day of October, 2018




               /s/ Michael E. Piston
                Michael E. Piston
                MI 002
                Attorney at Law
                225 Broadway,
                Suite 307
                New York, NY, 10007
                Ph: 646-845-9895
                Fax: 206-770-6350
                Email: michaelpiston4@gmail.com

                  CERTIFICATE OF SERVICE


I certify that the foregoing with served upon the defendant in this action by
commercial courier at the following addresses:

United States Citizenship and Immigration Services
c/o Civil Process Clerk
United States Attorney’s Office
 555 4th St NW, Washington, DC 20530

United States Citizenship and Immigration Services

                                                   2
         Case 1:18-cv-02406-APM Document 2 Filed 10/21/18 Page 3 of 3



c/o Attorney General
US Department of Justice
950 Pennsylvania Avenue NW
Washington DC 20530

United States Citizenship and Immigration Services
20 Massachusetts Ave NW
Washington DC 20529

s/ Michael E. Piston
Michael E. Piston (MI 002)
Attorney for the Plaintiffs
225 Broadway Suite 307
New York, NY 10007
646-845-9895

Dated: August 28, 2018




                                        3
